                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

KAREN M. RICE, individually and as the )
personal representative of the estate of
                                       )
Brian E. Rice,                         )
                                       )
                  Plaintiff,           )
                                       )              No. 2:17-cv-01992-DCN
            vs.                        )
                                       )                    ORDER
UNITED STATES OF AMERICA,              )
                                       )
                  Defendant.           )
_______________________________________)

       The following matter is before the court on defendant United States of America’s

(“the government”) motion to dismiss, ECF No. 26. For the reasons set forth below, the

court grants the motion.

                                  I. BACKGROUND

       This case arises out of the death of Brian Rice (“Mr. Rice”), plaintiff Karen Rice’s

(“Mrs. Rice”) husband. Mr. Rice served in the military and received medical care from

the Ralph H. Johnson VA Medical Center (“the VA Medical Center”) in Charleston,

South Carolina. During early summer of 2014, Mr. Rice sought treatment from the VA

Medical Center for depression. He had also been undergoing treatment for thyroid and

prostate cancer, which contributed to his depression. In July 2014, doctors at the VA

Medical Center prescribed Celexa to treat Mr. Rice’s depression. On August 13, 2014,

Mr. Rice was still suffering from depression and returned to the VA Medical Center,

where his Celexa dosage was increased. Then on September 1, 2014, Mr. Rice admitted

himself to the VA Medical Center because he was suicidal. He told his physicians that he




                                            1
was hallucinating, he could not sleep, and he wanted to shoot himself. A PHQ-9 screen

was performed on Mr. Rice, and he scored a “20,” which suggested severe depression.

       On September 2, 2014, Mr. Rice had a psychiatric consult with Dr. Paul Everman,

Jr. and Dr. Eric Brueckner. During this consult, Mr. Rice told the physicians that the

Celexa was not helping with his depression, he worked in law enforcement and owned

guns, and he wanted to shoot himself with one of his guns. Later that day, Mr. Rice was

admitted for in-patient psychiatric hospitalization. He was diagnosed with “mood

disorder unspecified,” and the physicians believed that the Celexa may be the cause of

Mr. Rice’s suicidal thoughts. On September 3, 2014, Mr. Rice saw Drs. Everman and

Brueckner again. Mrs. Rice alleges that on this day, Mr. Rice’s treatment plan indicated

that Mr. Rice’s depression was “unstable,” and his suicide risk was “severe.” 1 Mr. Rice

told medical personnel that he wanted to go home. The doctors deemed Mr. Rice “not

commitable,” and Mr. Rice left the VA Medical Center against medical advice. He was

advised to follow up with a counselor.

       On September 18, 2014, Mr. Rice sent an email to a nurse at the VA Medical

Center indicating that he was still depressed and was only sleeping 3 to 4 hours a night.




       1
         The government argues that this allegation is factually inaccurate and attaches
Mr. Rice’s medical record to show that these comments were made on Mr. Rice’s initial
treatment plan and therefore not representative of Mr. Rice’s mental state on September
3. The government argues that the court can consider this record because the treatment
plan was referenced and relied upon in the complaint. See CACI Int’l, Inc. v. St. Paul
Fire & Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009) (holding that “courts may
consider a document that the defendant attaches to its motion to dismiss if the document
was integral to and explicitly relied on in the complaint and if the plaintiffs do not
challenge its authenticity.”). Upon review of the medical records, the court cannot
determine whether these notes were made on September 1, when Rice was admitted to
the VA Medical Center, or September 3, when he was discharged. However, this dispute
is not material to the resolution of the instant motion.
                                             2
Then, on the evening of September 23, 2014, Mr. Rice was at home when Mrs. Rice and

their daughter came home. Soon after they arrived, “for the first time in his life and

completely out of the blue,” Mr. Rice threatened Mrs. Rice with a gun. Compl. ¶ 59.

Mrs. Rice ran outside and called the police. When the police arrived, Mrs. Rice

explained the situation, and police tried to convince Mr. Rice to come out of the house.

Mr. Rice came outside at one point with his gun and started to shoot at police, but the

police did not fire back. Instead, they tried to convince Mr. Rice to surrender. At some

point, Mr. Rice escaped the house and fled. When the police realized Mr. Rice had fled,

they began looking for him. One of the officers found Mr. Rice and began talking to him,

not realizing it was Mr. Rice. One he realized it was Mr. Rice, the police officer took

cover. Police tried again to convince Mr. Rice to surrender, but Mr. Rice started shooting

at the officer who found him. Despite the police’s efforts to end the situation, Mr. Rice

kept firing at the officers. Around midnight, a SWAT marksman shot and killed Mr.

Rice, which Mrs. Rice characterizes as “suicide by cop.” Id. ¶ 72.

       Mrs. Rice brought this case pursuant to the Federal Tort Claims Act (“FTCA”) on

July 27, 2017, alleging medical negligence for wrongful death, medical negligence as a

survivorship action, and loss of consortium. Mrs. Rice also filed an affidavit by Dr.

Stephen Price opining on the government’s negligence, as required by South Carolina

law in actions alleging professional negligence, S.C. Code. Ann. § 15-36-100(B), and

death as a result of medical malpractice, id. § 15-79-125(A). The government filed a

motion to dismiss on June 22, 2018. ECF No. 26. Mrs. Rice responded on July 20, 2018,

ECF No. 29, and the government replied on August 2, 2018, ECF No. 30. The court held

a hearing on the motion on February 13, 2019. The motion is ripe for review.



                                             3
                                     II. STANDARD

       A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) []

does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2).

       A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir. 1999). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                    III. DISCUSSION

       The government initially argued that Mrs. Rice’s claims should be dismissed

because (1) the government’s duty to Mr. Rice ended when he left the custody and care



                                              4
of the VA Medical Center, and (2) Mrs. Rice cannot show that the government’s alleged

acts were the proximate cause of Mr. Rice’s death. However, at the hearing on the

motion, the government conceded that it owed a duty to Mr. Rice; therefore, the only

issue before the court is whether Mrs. Rice has sufficiently pleaded proximate cause. The

court finds that she has not.

       The FTCA provides “for ‘a limited waiver of sovereign immunity, making the

Federal Government liable to the same extent as a private party for certain torts of federal

employees acting within the scope of their employment.’” Wood v. Standard Prods. Co.,

Inc., 671 F.2d 825, 829 (4th Cir. 1982) (quoting United States v. Orleans, 425 U.S. 807,

813 (1976)). Since Mrs. Rice brought this action under the FTCA, she must establish the

government’s liability “under circumstances where the United States, if a private person,

would be liable to the claimant in accordance with the law of the place where the act or

omission occurred.” Cantrell v. United States, 735 F. Supp. 670, 672 (E.D.N.C. 1988).

The FTCA does not create new causes of action, and “only serves to convey jurisdiction

when the alleged breach of duty is tortious under state law, or when the Government has

breached a duty under federal law that is analogous to a duty of care recognized by state

law.” Goldstar (Panama) SA. v. United States, 967 F.2d 965, 969 (4th Cir. 1992).

Therefore, the issue before the court is whether a private person could be held liable

under South Carolina law if he committed the acts that were allegedly committed by the

government.

       As an initial matter, Mrs. Rice characterizes Mr. Rice’s death as a “suicide by

cop.” Compl. ¶ 72. However, Mr. Rice was shot and killed by law enforcement,

meaning that Mr. Rice did not technically kill himself. The government initially seemed



                                             5
to accept that Mr. Rice’s death was a suicide, and both parties cited to case law related to

suicide. Yet in its reply brief, the government changed positions and asserted that the

death was not a suicide but a “justifiable homicide by law enforcement to protect their

lives.” ECF No. 30 at 2. The government goes on to argue that “suicide by cop” is a

legal conclusion drawn from facts that the court need not accept. Id. at 5. South Carolina

courts have not addressed whether “suicide by cop” is a fact that the court must accept as

true for the purposes of a 12(b)(6) motion or a legal conclusion that the court may

question. However, the court need not consider this issue because even when

characterizing Mr. Rice’s death as a “suicide,” which is the characterization that is more

favorable to Mrs. Rice, the court finds that Mrs. Rice has not sufficiently pleaded

proximate cause. As such, the court declines to venture into uncharted territories of

South Carolina state law to determine whether “suicide by cop” is a fact or legal

conclusion.

       Mrs. Rice pleaded her case as a “medical negligence” case, but at the hearing, the

parties agreed that this case is a medical malpractice case. In South Carolina, the

elements of a medical malpractice claim are:

       (1) the presence of a doctor-patient relationship between the parties; (2)
       recognized and generally accepted standards, practices, and procedures
       which are exercised by competent physicians in the same branch of
       medicine under similar circumstances; (3) the medical or health
       professional’s negligence, deviating from generally accepted standards,
       practices, and procedures; (4) such negligence being a proximate cause of
       the plaintiff’s injury; and (5) an injury to the plaintiff.

Brouwer v. Sisters of Charity Providence Hosps., 763 S.E.2d 200, 203 (S.C. 2014). The

question here is whether, taking Mrs. Rice’s factual allegations in the complaint as true,

the government’s alleged deviation from generally accepted standards, practices, and

procedures proximately caused Mr. Rice’s death. Under South Carolina law,
                                             6
“[p]roximate cause requires proof of (1) causation in fact and (2) legal cause.” Bramlette

v. Charter-Med.-Columbia, 393 S.E.2d 914, 916 (S.C. 1990) (citation omitted).

“Causation in fact is proved by establishing the injury would not have occurred ‘but for’

the defendant’s negligence,” while legal cause requires that the plaintiff’s injury was

foreseeable, or in other words, “a natural and probable consequence of the defendant’s

negligence.” Id. “Foreseeability is to be judged from the perspective of the defendant at

the time of the negligent act, not after the injury has occurred.” Crolley v. Hutchins, 387

S.E.2d 716, 717 (S.C. Ct. App. 1989).

       An intervening act between a defendant’s conduct and a plaintiff’s injury may

severe the causal link between the two and prevent proximate cause from being

established. Dixon v. Besco Eng’g, Inc., 463 S.E.2d 636, 640 (S.C. Ct. App. 1995). “For

an intervening act to break the causal link and insulate the tortfeasor from further

liability, the intervening act must be unforeseeable.” Id. In South Carolina, “[w]here an

action is brought under a wrongful death statute[,] the general rule is that suicide

constitutes an intervening force which breaks the line of causation from the wrongful act

to the death and therefore the wrongful act does not render defendant civilly liable.”

Watson v. Adams, 2015 WL 1486869, at *6 (D.S.C. March 31, 2015) (quoting 11

A.L.R.2d 751); see also Scott v. Greenville Pharmacy, S.E.2d 324, 328 (S.C. 1948) (“The

voluntary willful act of suicide of an injured person, who knows the purpose and physical

effect of his act, is generally held to be such a new and independent agency as does not

come within and complete a line of causation from the injury to the death so as to render

the one responsible for the injury civilly liable for the death.”). Pursuant to this general

rule, Mr. Rice’s “suicide” broke the causal link between the VA Medical Center’s



                                              7
medical care and Mr. Rice’s death, meaning that the government could not have

proximately caused Mr. Rice’s death.

       Watson identifies several exceptions to this general rule that can result in a

defendant being liable for a plaintiff’s suicide. The only one that may be relevant here is

when “the decedent was in the custody and under the care of the defendant, and suicide

was both foreseeable and the ‘natural and probable consequence’ of the defendants’

negligence.” 2015 WL 1486869, at *7 (quoting Bramlette, 393 S.E.2d at 916). The

government argues that this exception does not apply here because Mr. Rice was not in

the government’s custody at the time of his death. Mrs. Rice responds by arguing that

even though Mr. Rice was not in the physical custody of the government at the time of

his death, she has still sufficiently alleged proximate cause due to the continuing

physician-patient relationship between the government and Mr. Rice.

         The Court of Appeals for South Carolina considered proximate cause in a

factually similar scenario in McKnight v. S.C. Dep’t of Corrections, 684 S.E.2d 566 (S.C.

Ct. App. 2009), where the decedent was not in the defendant’s custody at the time of his

suicide, but the defendant treated the decedent for mental health issues prior to his death.

In McKnight, an inmate at the South Carolina Department of Corrections (“SCDOC”)

committed suicide. 684 S.E.2d at 567. The decedent’s personal representative sued

SCDOC and Just Care, Inc. (“Just Care”), the contractor who provided the SCDOC with

medical services. Id. In September 2003, the decedent was treated for depression by Just

Care after reporting he swallowed ten razor blades. Id. Just Care prescribed Zoloft and

released him, transferring him back to SCDOC’s custody. Id. at 568. On October 5,

2004, the decedent committed suicide while in SCDOC’s custody but not, importantly, in



                                             8
Just Care’s custody. Id. The trial court granted Just Care’s motion for summary

judgment based on a lack of proximate cause, and the Court of Appeals for South

Carolina affirmed. Id. at 567. The court was persuaded by courts in other states that

found no proximate cause between a medical provider’s care and the decedent’s suicide

when the decedent was no longer in the medical provider’s custody and the suicide

occurred anywhere from three weeks to over a month after the decedent received

treatment. Id. at 569–70. Moreover, the complaint alleged that employees of SCDOC

abused the decedent without justification, and the decedent’s medical record reflected

several instances of prison guards using gas on the decedent, suggesting other

unforeseeable intervening acts that could have contributed to the decedent’s suicide. Id.

at 570. Considering the passage of over a year between Just Care’s medical care of the

decedent and his suicide and other intervening acts like the alleged abuse, the court

agreed with the trial court that there was no proximate cause between Just Care’s medical

care and the decedent’s suicide. Id. at 571.

       Comparing this case to the facts of McKnight, Mr. Rice died 20 days after he was

discharged from the VA Medical Center, which is significantly shorter than the year

between the decedent’s medical care in McKnight and his suicide. Yet in one of the

cases in that McKnight cited as instructive, the amount of time that passed between the

patient’s release from medical care and his suicide was three weeks, which is close to the

amount of time passed here. Id. at 569 (citing Paradies v. Benedictine Hosp., 77 A.D.2d

757, 759 (N.Y. App. Div. 1980) (citations omitted) (“[A]s a matter of law the decedent’s

suicide was not a proximate cause of any alleged negligence . . . . Plaintiff has failed to

present any evidence establishing a causal connection between the alleged acts of



                                               9
negligence and the subsequent suicide which occurred some three weeks after the

decedent’s release.”)). Moreover, as the government asserts, there are several intervening

acts between Mr. Rice’s medical care and his death that were not foreseeable, including

the interactions with his wife where he threatened her, Mr. Rice’s initial interactions with

the police while still in his house, Mr. Rice’s subsequent fleeing of the police, and the

ultimate stand-off with police that resulted in Mr. Rice’s death. Even taking the

allegations in the complaint as true, the unforeseeable intervening acts and the time

between Mr. Rice’s discharge from the VA Medical Center and his death break the causal

link between the government’s medical care and Mr. Rice’s death such that proximate

cause cannot be established.

       Mrs. Rice argues that she sufficiently alleged proximate cause because she alleges

that Mr. Rice’s death was “a direct and proximate result of the negligence, carelessness,

gross negligence, and recklessness by Defendant.” ECF No. 1 at 11. However, “a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555 (quotations omitted). Simply alleging that the

government was the proximate cause is not legally sufficient to survive a motion to

dismiss. Mrs. Rice also argues this issue is inappropriate for a motion to dismiss and she

should be allowed time during discovery to develop additional facts about proximate

cause; however, the intervening acts that affect proximate cause have already been

established in the complaint. No facts could develop during discovery that would alter

the existence of these intervening acts. As such, discovery would not change the court’s

conclusion.



                                             10
       Mrs. Rice also argues that the government fails to account for Hoeffner v. The

Citadel, 429 S.E.2d 190 (S.C. 1993). In Hoeffner, the parents of a Citadel student

brought a wrongful death action against the Citadel and the Citadel’s physician after the

student discussed his suicidal thoughts with the physician and subsequently committed

suicide. 429 S.E.2d at 191–92. The jury found for the Citadel and its physician, and the

parents appealed. Id. at 191. The issues on appeal were (1) whether evidence about the

physician being placed on probation was properly excluded for both substantive and

impeachment purposes; (2) whether the trial court erred by allowing the physician to

respond to the parents’ comments about the physician’s reputation in their opening and

closing statements; and (3) whether the trial court erred by instructing the jury that the

son’s suicide could constitute assumption of risk. Id. at 192–93. The court only found

error with the assumption of risk jury instruction. Id. at 193. It explained that “[t]he

defense of assumption of the risk applies where the plaintiff assumes a risk of harm

arising from the defendant’s negligent or reckless conduct rather than his own.” Id. at

193. In other words, when a plaintiff understands a known danger created by a defendant

and then voluntarily exposes himself to the risk, a defendant may assert that the plaintiff

assumed the risk of being harmed by the defendant’s conduct. The court concluded that

“[i]t is clear that [the son]’s act of suicide cannot establish that he assumed a risk of harm

created by the defendant’s alleged negligence in caring for his mental health.” Id. This is

so because “whenever a duty exists to prevent suicide, the act of suicide resulting from a

breach of that duty cannot establish a defense to liability for the breach.” Id. In other

words, when a plaintiff commits suicide as a result of a defendant’s negligent care in




                                              11
preventing the suicide, the plaintiff cannot be said to have assumed the risk of the

defendant’s negligent care.

       Mrs. Rice contends that this discussion of assumption of risk leads to the

conclusion that “a plaintiff’s foreseeability argument and her proximate cause claim are

much stronger in a suit against a doctor who was treating the decedent for suicidal

ideation.” ECF No. 29 at 17. Mrs. Rice goes on to explain that “the very suicide which

the defendant has the duty to prevent cannot constitute assumption of the risk or

contributory negligence as a matter of law.” Id. (citing Hoeffner, 429 S.E.2d at 193). It

is unclear to the court how Hoeffner relates to a proximate cause analysis. Hoeffner does

not discuss the issue of proximate cause, and the portion of the case cited by Mrs. Rice

relates to Hoeffner’s discussion about assumption of risk, which is a defense to

negligence, not a theory under proximate cause. Therefore, Hoeffner provides no support

to Mrs. Rice’s argument that the government proximately caused Mr. Rice’s death.

                                  IV. CONCLUSION

       For the reasons set forth above, the court GRANTS the motion to dismiss.

       AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE

March 25, 2019
Charleston, South Carolina



                                             12
